Citation Nr: 0528841	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-32 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, in which the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 10 percent rating.  In a subsequent rating 
decision dated in February 2002, the RO increased the 
veteran's disability rating to 30 percent.  The veteran, who 
had active service from September 1964 to June 1967, appealed 
the assigned rating to the BVA. Thereafter, the RO referred 
the case to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran contends that he is entitled to an 
initial increased rating in excess of 30 percent for his 
service-connected PTSD.  

In a rating decision dated in January 2002, the RO granted 
service connection for PTSD and assigned a 10 percent rating 
evaluation based upon the veteran's October 2001 VA 
examination and a private medical record.  A higher 
evaluation was not assigned on the basis that the VA examiner 
found no more than slight impairment in social and 
occupational functioning.  Subsequently, a Decision Review 
Officer (DRO) increased the disability rating to 30 percent 
in February 2002 on the basis of a reweighing of the 
evidence.   

In an October 2003 Statement of the Case, the RO referenced a 
VCAA development letter sent in April 2003.  For the reasons 
explained below, the Board is of the opinion that this letter 
did not provide appropriate notice of the Veterans Claims 
Assistance Act of 2000 (VCAA) to the veteran in connection 
with his PTSD claim and this procedural defect must be 
addressed prior to final appellate review.  

Specifically, the April 2003 letter stated that the RO was 
working on the veteran's claim for service-connected benefits 
for hearing loss.  In regards to direct service connection 
evidence, the letter informed the veteran of the type of 
evidence needed to substantiate his hearing loss claim.  
However, the letter failed to reference the criteria 
necessary to substantiate an increased rating for the 
veteran's PTSD.  The only reference made of the veteran's 
PTSD was a paragraph informing the veteran that the RO 
requested a VA examination on the veteran's behalf.  Suffice 
it is to say that the veteran could not be informed of the 
substance of the VCAA, including the evidence necessary to 
substantiate his increased rating claim for PTSD, when the 
VCAA letter addressed only the criteria necessary for the 
establishment of service connection.  The Board notes 
further, that there does not appear to be a VCAA compliant 
letter in response to the veteran's initial claim for service 
connection for PTSD.  See VAOPGCPREC 8-2003 (holding that if, 
in response to notice of a decision on a claim for which VA 
has already provided notice pursuant to 38 U.S.C.A. § 
5103(a), VA receives a notice of disagreement that raises a 
new, "downstream" issue, i.e., effective date, increased 
rating, after an initial award of service connection, VA is 
not required to provide 38 U.S.C.A. § 5103(a) notice with 
respect to that new issue).  Thus, the Board finds that the 
April 2003 VCAA development letter is inadequate for purposes 
of the veteran's claim for an initial increased rating for 
PTSD and this procedural defect must be remedied prior to the 
continuation of this appeal. 

In issuing this remand, the Board acknowledges that the 
provisions of 38 C.F.R. 
§ 3.159, the regulation enacted by the VA to implement the 
VCAA, were included in the Statement of the Case provided to 
the veteran.  However, the United States Court of Appeals for 
Veterans Claims (the "Court") has strictly construed the 
VA's obligation to provide the appropriate VCAA content-
complying notice to a claimant. Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, notice consistent with 
the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b), and Quartuccio, must inform a claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  
Furthermore, as indicated in 38 C.F.R. § 3.159(b), in what 
can be considered a fourth element of the requisite notice, 
the VA must also request that a claimant provide any evidence 
in the claimant's possession that pertain to the claim. 38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g). 

Additionally, the Board notes that while the veteran was 
afforded a VA examination in May 2003 to determine the 
severity of his PTSD, he testified at his June 2005 BVA 
hearing that he felt his symptoms had gotten worse since that 
examination.  The Board also observes that the veteran was 
afforded a VA examination in October 2001 that reported a 
Global Assessment of Functioning (GAF) score of 75, while the 
veteran's May 2003 score was reported to be 60. 

In view of the foregoing, the Board finds that a more recent 
VA examination is in order to accurately assess the 
impairment that is attributable to the veteran's service-
connected PTSD.  Therefore, in order to give the veteran 
every consideration with respect to the present appeal, it is 
the Board's opinion that further development of the case is 
necessary.  This case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
VA will notify the veteran if further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following actions:

1. The RO should provide notice 
consistent with the VCAA in connection 
with the veteran's claim for an initial 
disability rating in excess of 30 percent 
for PTSD consistent with the requirements 
of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b)(1) and Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

2.  The RO should afford the veteran a VA 
examination in order to assess the 
current severity of his PTSD and his 
overall functional capacity.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  The examination report 
should include a description of the 
veteran's symptoms, clinical findings, 
and associated functional impairment that 
is attributable to his service-connected 
PTSD, alone.  The examiner should provide 
medical findings in terms consistent with 
the current criteria for rating mental 
disorders under 38 C.F.R. § 4.130, 
Diagnostic Code 9411-9440, should assign 
a GAF score, and explain the meaning of 
the numerical score assigned.  All 
findings should be reported in detail 
accompanied by a complete rationale.
 
When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

